Citation Nr: 1700571	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-35 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-operative residuals, comminuted fracture, junction of middle and distal third of left tibia, due to blast-type high speed missile injury with meniscal tear and ankle and knee arthritis (left leg disability), rated as 20 percent disabling from February 4, 2010 to March 13, 2016.  

2.  Entitlement to an increased rating for limitation of motion, left knee post-operative residuals comminuted fracture, junction of middle and distal third of left tibia due to blast-type high speed missile injury with meniscal tear and ankle and knee arthritis (left knee disability), rated as 30 percent disabling since March 14, 2016.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left leg disability, prior to March 10, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to May 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a Board videoconference hearing in February 2015 and a copy of that transcript is of record.

In an April 2015 decision, the Board remanded the appeal for further development. 

In a June 2015 rating decision, the RO, in relevant part, granted a TDIU effective March 10, 2015.  As TDIU has not been granted for the appellate period prior to March 10, 2015, this does not constitute a full grant of all benefits possible, and the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The June 2015 rating decision also granted separate service connection for a scar, status post high speed missile injury left middle and distal tibia, evaluated non-compensable, effective from March 10, 2015.  The Veteran has not filed a notice of disagreement contesting either the level of compensation or the effective date assigned for discrete disability, so such issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a November 2015 decision, the Board remanded the appeal for further development.  

In a June 2016 rating decision, the RO discontinued the 20 percent rating for the Veteran's left leg disability under diagnostic code 5003-5262, effective March 14, 2016, and granted service connection for a left knee disability and assigned a 30 percent rating under diagnostic code 5261, effective March 14, 2016.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2010 to July 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the recent case, Correia v. McDonald, 28 Vet. App 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing." The Court further held that that if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Here, the Board finds that the VA examinations of record do not meet the criteria set forth in Correia.  As such, a remand is necessary to afford the Veteran another VA examination. 

Additionally, as noted above, in the June 2016 rating decision, the RO discontinued the rating for the Veteran's left leg disability and granted service connection for a left knee disability.  Prior to February 4, 2010, the Veteran had been in receipt of a 10 percent rating for his left leg disability under diagnostic code 5262 since September 1, 1983, and that rating became protected on September 1, 2003.  See 38 C.F.R. § 3.951 (2015).  The Board acknowledges that it is required to discuss 38 C.F.R. § 3.951 in a case involving a rating that had been in place for 20 years or more.  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  However, in light of Correia and the even more recent case of Southall-Norman, the Board finds that the Veteran must be afforded the new VA examination before any discussion of the Veteran's rating under diagnostic code 5262.  Correia v. McDonald, 28 Vet. App 158 (2016); Southall-Norman v. McDonald, No. 15-1357 (Vet. App. December 15, 2016),  

Finally, the Board finds that the claim for TDIU is inextricably intertwined with the issue being remanded and the disposition of the TDIU claim must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated July 2016 to the present.  

3. Schedule a new examination to evaluate the severity of the service connected left leg/left knee disability.  The claims folder must be made available to and reviewed by the examiner.  

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's left leg/left knee disability.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion and the specific degree at which pain begins.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible.

The examiner should also indicate whether there is evidence of nonunion or malunion of the tibia and fibula, and if so, whether this results in slight, moderate or marked impairment of the knee and/or ankle. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected left leg/left knee disability.   

A fully articulated medical rationale for each opinion provided must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




